EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend the second paragraph under SUMMARY as follows:
Another aspect of the present disclosure is to provide a hydrogen reforming system, comprising: a reformer that generates first mixed gas through a reforming reaction between fuel gas and water; a transformer that is fed with the first mixed gas and generates second mixed gas from which carbon monoxide is removed by a water gas shift reaction; a pressure swing adsorption (PSA) unit that purifies and separate hydrogen from the second mixed gas generated in the transformer and discharges hydrogen-free off gas; a heat exchanger that is provided between the reformer and the transformer and between the transformer and the PSA unit to control temperatures of the first mixed gas and the second mixed gas through heat exchange with water; a water feeder that communicates with the heat exchanger and supplies water to the heat exchanger and supplies the water passing out of the heat exchanger to the reformer; and a control [[value]] valve that is provided on a line through which water is discharged from the water feeder and adjusts a flow rate of water supplied to the heat exchanger to control the first mixed gas and the second mixed gas, separately.
Amend the fourth paragraph under SUMMARY as follows:
The controller may control the flow rate of water by adjusting the control [[value]] valve depending on a load imparted to the system.
	
Allowable Subject Matter
Claims 1-3, 5-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Doshi (US 2006/0177372 A).
Regarding claim 1, Doshi discloses a hydrogen reforming system, comprising: a reformer (106) that generates first mixed gas through a reforming reaction between fuel gas and water; a transformer (water gas shift reactor, 128) that is fed with the first mixed gas and generates second mixed gas from which carbon monoxide is removed by a water gas shift reaction; a pressure swing adsorption (PSA) unit (146) that purifies and separate hydrogen from the second mixed gas generated in the transformer (128) and discharges hydrogen-free off gas; a heat exchanger (110) that is provided between the reformer (106) and the transformer (128) and between the transformer (128) and the pressure swing adsorption (PSA) unit (146) (cooler/condenser, 132) to control temperatures of the first mixed gas and the second mixed gas through heat exchange with water; a water feeder, water supplied by line (108), that communicates with the heat exchanger (110) and supplies water to the heat exchanger (110) and supplies the water passing out of the heat exchanger (110) to the reformer (106), through line (104); and a plurality of control valves (control valves, W1-W3), wherein respective ones of the plurality of control valves (W1-W3) are provided on respective lines through which water is discharged from the water feeder (108) and configured to adjusts a flow rate of water supplied to the heat exchanger (110) to control the first mixed gas and the second mixed gas, separately; 
wherein the heat exchanger comprises: a first heat exchanger (110) that is provided between the reformer (106) and the transformer (128) and in which heat exchange occurs between the first mixed gas and water; and a second heat exchanger (132) that are provided between the transformer (128) and the PSA unit (146) and in which heat exchange occurs between the second mixed gas and water, wherein the water feeder (108) comprises a first supply line connected to the first heat exchanger (110) and supplying water thereto, a second supply line connected to the second heat exchanger (132) and supplying water thereto, whereby temperatures of the first mixed gas and the second mixed gas are separately controlled (see Abstract; figure 1 and paragraphs 0078-0084).
	Doshi fails to disclose a third heat exchanger that are provided between the transformer and the PSA unit and in which heat exchange occurs between the second mixed gas and water, and wherein the water feeder comprises a third supply line connected to the third heat exchanger and supplying water thereto; and a fuel gas supply line through which fuel gas is supplied to the second supply line so that the second mixed gas undergoes heat exchange with water and the fuel gas and water.
	Claims 2-3, 5-8 and 10-13 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed June 16, 2022, with respect to the objection of the specification, the objection of claims 1 and 3, and the 112(b) rejection of claims 1-2 and 5-6 have been fully considered and are persuasive.  The objection of the specification, the objection of claims 1 and 3, and the 112(b) rejection of claims 1-2 and 5-6 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774